Citation Nr: 0933252	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  99-20 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased evaluation for bilateral loss of 
visual field due to scarring secondary to Steven-Johnson 
syndrome, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

N. Rippel, Counsel





INTRODUCTION

The Veteran served on active duty from March 1968 to March 
1971 and from May 1974 to September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In a January 2005 Board decision, the claim was remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  Action directed by the Board has been 
partially completed, and the claim has been returned to the 
Board for a decision.  

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), has also held that the VCAA notice requirements 
applied to all elements of a claim.  For an increased-
compensation claim, the VCAA requires VA to notify the 
claimant that to substantiate a claim, the medical or lay 
evidence must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Records 
show the Veteran was provided partial VCAA notice by 
correspondence issued in September 2005, March 2006 and May 
2009, but these notices did not comply with Vazquez.  

Moreover, the Board notes that the claim was not returned to 
the Board fully intact.  Specifically, only one claims folder 
was received at the Board when this case was returned from 
the AMC following the 2005 remand.  Electronic VA records 
reveal that when the claim left the Board in January 2005 it 
consisted of five volumes.  The Board has no records for 
review other than those generated since the January 2005 
remand.  As this claim was initially denied by the RO in 
1998, these additional volumes should be located and placed 
with the original claims folder.  

The Board also notes that additional VA treatment records 
identified by the Veteran may be outstanding, as the Veteran 
has indicated that he received treatment at the eye clinic at 
the Jamaica Plains VA medical facility.  VA records obtained 
do not appear to be from that facility.  As such, these 
additional VA treatment records should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VCAA 
notice specifically addressing what 
information and evidence not of record is 
needed to substantiate his increased 
rating claim in accordance with the 
decision in Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008).  This includes 
notification (1) that to substantiate his 
increased rating claim he must provide, 
or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life, (2) generally, 
of the diagnostic code criteria necessary 
for entitlement to a higher disability 
rating that would not be satisfied by 
demonstrating a noticeable worsening or 
increase in severity of the disability 
and the effect of that worsening has on 
his employment and daily life, (3) that 
if an increase in disability is found, a 
disability rating will be determined by 
applying relevant diagnostic codes, which 
typically provide for a range in severity 
of a particular disability from 0% to as 
much as 100% (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life, 
and (4) of examples of the types of 
medical and lay evidence that he may 
submit (or ask VA to obtain) that are 
relevant to establishing entitlement to 
increased compensation (such as competent 
lay statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer statements, 
job application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability), or basis for 
an earlier effective date.

2.  The RO/AMC should associate all 
missing volumes of the Veteran's claims 
folder with his current appeal.  If any 
volumes are unavailable, documentation of 
the efforts to obtain them should be 
placed in the current claim folder.  The 
RO/AMC should at the very least associate 
the original claim, rating decisions, the 
statement of the case and any 
supplemental statements of the case, and 
any electronically available medical 
evidence, with the claims folder.  

3.  The RO/AMC should request additional 
VA treatment records from the Jamaica 
Plains medical facility identified by the 
Veteran.  

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




